Appeal from a judgment of the Supreme Court, Erie County (Russell E Buscaglia, A.J.), rendered November 25, 2003. The judgment convicted defendant, upon his plea of guilty, of manslaughter in the first degree, attempted robbery in the first degree, attempted aggravated assault on a police officer and assault in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed (see People v Hidalgo, 91 NY2d 733, 737 [1998]). Present—Hurlbutt, J.P., Kehoe, Gorski, Green and Fine, JJ.